DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 10 September 2022 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected operating method for a smart battery device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, line 10 recites the limitation “in response to that” which renders the meaning the claim indefinite. It is unclear as to what “that” is being referred to by applicant. Does applicant intend it to be the temporary failure state? Or the detection of a leakage event? Or something else?

	Claim 5, lines 5-6 recite the limitation “specific number of times” which renders the meaning of the claim indefinite. Does applicant intend this to be a preset? Any specific number of times? Or something different? The examiner notes that any number, including zero, would satisfy this limitation of the claim as the metes and bounds are not well defined.

	Claim 2-4 and 7-8 and claim 6 are rejected as being dependent on the above rejected claims 1 and 5, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wang US20060139010A1.

Regarding claim 1, Wang teaches a smart battery device (Wang, [0001]-[0009], [0013]-[0024], Figs. 1-3),
applied to an electronic device (Wang, Fig. 1, information handling system 150, smart battery 102) and providing power for the electronic device (Wang, [0015]-[0018]),
the smart battery device comprising:
a battery pack (Wang, [0017], Fig. 2, cell pack 208),
a sensing resistor (Wang, [0017], Fig. 2, current sense resistor 210) configured to sense the charging and discharging of the smart battery device (Wang, [0018]),
and a main management chip (Wang, [0017], Fig. 2, BMU 212), connected to the battery pack, the sensing resistor, and the electronic device (Wang, [0017]-[0018], Figs. 1-2, information handling system 150, smart battery 102, cell pack 208, current sense resistor 210, BMU 212),
the main management chip being configured to manage the charging and discharging of the smart battery device (Wang, [0008], [0014], [0016]),
wherein the main management chip will enable the smart battery device to enter a temporary failure state to make the smart battery device stop discharging (Wang, [0008], [0014], [0017]),
in response to that the main management chip detects a leakage event in the electronic device through the sensing resistor, when the electronic device is not turned on (Wang, [0020], Fig. 3).
The examiner notes that the limitation “the main management chip being configured to” is a functional limitation that only requires that the management chip be capable of performing the function and that the management chip of Wang satisfies this limitation.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 2, Wang further discloses wherein when the main management chip receives a first instruction the first instruction enables the main management chip to release the temporary failure state, so that the smart battery device may discharge normally (Wang, [0019]-[0023], Fig. 3).

Regarding claim 3, Wang also teaches wherein when an adaptor for providing an external power supply (Wang, Fig. 1, converter 108) is connected to the smart battery device (Wang, [0015]), the main management chip records a continuously-inserted time of the adaptor and when the continuously-inserted time is longer than a first time period, the main management chip sets the smart battery device to a normal charge mode (Wang, [0021]-[0022], Figs. 1-3). It is the examiner’s position that as taught in Wang [0021]-[0022] and Figs. 1-3 that the main management chip (Wang, Fig. 2, BMU 212) is directly connected and, unless it’s off, it is continuously inserted (Wang, Fig. 2). After detecting a failure a time delay would be initiated, after which the D-FET would be turned back "on" or return to normal charging (Wang, Fig. 3), thereby satisfying the limitations of the claim. Wang also teaches the time delay can be configured as desired (Wang, [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US20060139010A1 in view of Hortop US20190039467A1.

Regarding claim 4, Wang teaches all of the limitations of claim 3 as set forth above and further teaches wherein the monitoring of the battery can be configured to maximize efficiency (Wang, [0003], [0017], [0019], [0021], [0023]) but does not explicitly disclose wherein the first time period is 168 hours.
Hortop discloses a smart battery device applied to an electronic device (Hortop, [0004]-[0007], [0014]-[0072], Figs. 1-6), comprising a battery pack (Hortop, [0015]), a management chip configured to manage the charging and discharging of the smart battery device and sensors to detect the state of charge/discharge of the smart battery device (Hortop, [0015]-[0020]). Hortop additionally discloses wherein a charging history, including historical charge levels of the battery as a function of time and discharging rates of the battery as a function of time, is recorded (Hortop, [0021]-[0023]) for use in calculating, selecting or otherwise determining a suitable charging scheme for the vehicle battery (Hortop, [0021]), and that a preferable time period is weekly (Hortop, [0004], [0021]-[0022], [0035]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart battery device of Wang incorporating the teaching of Hortop wherein the first time period is 168 hours thereby determining a suitable charging scheme to improve the lifetime of the battery pack.
The examiner notes that 168 hours is 7 days or 1 week.

Regarding claim 5, Wang teaches all of the limitations of claim 3 as set forth above and further teaches wherein the monitoring of the battery, including time periods of charge/discharge, can be configured to maximize efficiency (Wang, [0003], [0017], [0019], [0021]-[0023]) but does not explicitly disclose wherein when the continuously-inserted time is shorter than the first time period but longer than a second time period, the main management chip records a consecutively-inserted number of times, wherein the second time period is shorter than the first time period; and when the consecutively-inserted number of times is greater than or equal to a specific number of times, the main management chip sets the smart battery device to the normal charge mode.
The examiner notes that the charging system of Wang meets the limitation with a normal charge mode as neither the first nor second time periods, continuous insertion time, nor the number of times are specified (see 112(b) rejection above) and there is no time sequence to provide a bound
Hortop is directed toward a smart battery device, as discussed above in claim 4 and discloses monitoring periods of charge and discharge (Hortop, [0021]-[0022], [0035]-[0036]) including charging the battery during a time period in which a first, lower electricity cost rate and a second, higher electricity cost rate are applicable at different times (Hortop, [0036]) and can switch between normal and fast charging when desirable (Hortop,[0031]) in order to increase the lifetime of the battery pack of the smart battery device (Hortop, [0021]-[0022], [0035]-[0036]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through routine experimentation and in order to optimize the charging and improve the smart battery device lifetime to modify the smart battery device of Wang with the teaching of Hortop wherein monitoring the charge and discharge of the smart battery device during different time periods can be configured in such a way that will extend the smart battery device lifetime and improve the operation of the same, wherein when the continuously-inserted time is shorter than the first time period but longer than a second time period, the main management chip records a consecutively-inserted number of times, wherein the second time period is shorter than the first time period; and when the consecutively-inserted number of times is greater than or equal to a specific number of times, the main management chip sets the smart battery device to the normal charge mode. See MPEP § 2144.05.
The examiner further notes that the smart battery device of Hortop which comprises normal and fast charging modes meets the limitation of the claim, as set forth above, as neither the first nor second time periods, continuous insertion time, nor the number of times are specified (see 112(b) rejection above) and there is no time sequence to provide a bound.

Regarding claim 6, modified Wang teaches all of the limitations of claim 5 as set forth above. Wang teaches that different time periods during charging can be configured as desired by one of ordinary skill in the art (Wang, [0021]) but does not explicitly disclose wherein the second time period is 3 hours, and the specific number of times is 10 times.
Hortop further teaches different time periods that can be used to create a charge/discharge profile and this is used for optimizing the charging and improving the smart battery device lifetime and operation (see claim 5 above). Hortop further teaches that different time periods may be employed for monitoring the smart battery device, including weekly, daily, hourly and minute-by-minute (Hortop, [0004], [0035]) which can be used to increase the lifetime of the battery pack of the smart battery device (Hortop, [0021]-[0022], [0035]-[0036]).
Hortop teaches the time periods being used can be configured by one of ordinary skill in the art to maximize the smart battery device efficiency an prolong its lifetime (Hortop, [0026]-[0027]) and further discloses wherein the second time period is 3 hours (Hortop, [0027]) as part of improving efficiency and lifetime of the smart battery device. Hortop does not explicitly disclose wherein the specific number of times is 10 times.
However it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through routine experimentation and in order to optimize the charging and improve the smart battery device lifetime to modify the smart battery device of Wang with the teaching of Hortop wherein the second time period is 3 hours, and the specific number of times is 10 times. See MPEP § 2144.05.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US20060139010A1 in view of Kamijima US20180101208A1

Regarding claim 7, Wang teaches all so the limitations of claim 3 as set forth above and wherein the BMU can initiate a charge/discharge/battery mode of operation (Wang, [0016]) and further teaches other operational and timing variations could be implemented (Wang, [0020]) and that devices such as a keyboard and monitor can be used in conjunction with the smart battery device (Wang, [0013]). Wang is silent on the modes of charge that can be selected as well as the smart battery device comprising a shortcut key and monitor. 
Kamijima discloses a smart battery device (Kamijima, [0005]-[0009], [0016]-[0104], Figs. 1-6) applied  to an electronic device (Kamijima, [0028]-[0039], Fig. 2, electronic device 50) and providing power for the electronic device (Kamijima, [0041]) including normal and fast charging modes (Kamijima, [0027]). Kamijima also discloses the smart battery device comprises components such as a keyboard, display and touchscreen (Kamijima, [0070]-[0071]). Kamijima teaches that user input can control setting the charge mode to a fast charge mode (Kamijima, [0042]-[0043], [0045], [0047]-[0048]) and the input may communicate directly with the processor (Kamijima, [0073]), satisfying the limitation of a shortcut key, in order to keep the smart battery device charged for optimal use.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart battery device of Wang incorporating the teaching of Kamijima wherein the smart battery device of Wang further comprising a shortcut key, wherein when the shortcut key is used, the shortcut key outputs a second instruction to the main management chip, wherein the second instruction enables the main management chip to set the smart battery device to a fast charge mode allowing optimal use of the smart battery device.

Regarding claim 8, Wang teaches all so the limitations of claim 1 as set forth above and wherein the BMU can initiate a charge/discharge/battery mode of operation (Wang, [0016]) and further teaches other operational and timing variations could be implemented (Wang, [0020]) and that devices such as a keyboard and monitor can be used in conjunction with the smart battery device (Wang, [0013]). Wang is silent on the smart battery device being configured to display whether the smart battery device is in a fast charge mode or a normal charge mode.
Kamijima discloses a smart battery device (Kamijima, [0005]-[0009], [0016]-[0104], Figs. 1-6) applied  to an electronic device (Kamijima, [0028]-[0039], Fig. 2, electronic device 50) and providing power for the electronic device (Kamijima, [0041]). Kamijima also discloses the smart battery device comprises components such as a keyboard, display and touchscreen (Kamijima, [0025], [0070]-[0071]). Kamijima teaches the monitor can display information such as the state of charge and additional outputs, such as mode of charging is normal or fast (Kamijima, [0035], [0061], [0071]) allowing optimal operation and monitoring of the device. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart battery device of Wang incorporating the teaching of Kamijima wherein the smart battery device of Wang further comprising a monitor, configured to display whether the smart battery device is in a fast charge mode or a normal charge mode thereby optimally operating and monitoring the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim US20050046389A1 (discloses a smart battery device),
Balarajashetty US20190356137A1 (discloses smart charging based on time periods).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728